          Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 1 of 10



1    Robert T Mills (Arizona Bar #018853)
     Sean A Woods (Arizona Bar #028930)
22   Scott Griffiths (Arizona Bar #028906)
     MILLS + WOODS LAW PLLC
 3   5055 North 12th Street Suite 101
3
 4   Phoenix, Arizona, 85014
4    Telephone (480) 999-4556
 5   docket@millsandwoods.com
5    Attorneys for Plaintiff
 6
6                              UNITED STATES DISTRICT COURT
 7
78                              FOR THE DISTRICT OF ARIZONA
89     David Pickett,                                  Case No.: 2:19-cv-05108-JJT
10
 9                          Plaintiff,                      RESPONSE TO MOTION TO
11                                                                 DISMISS
10
                     v.
12
11
       Century-National Insurance Company,             (Assigned to the Hon. John J. Tuchi)
13
12
14                          Defendant,
13
15
14          When issuing insurance policies, Defendant Century-National Insurance Company
16
15
17   (“CNIC”) includes a provision that purports to limit the amount of time that an insured can
16
18   bring a “Suit Against Us.” This provision can be added to the insurance policy language
19
17   pursuant to A.R.S. § 20-1115(A)(3). However, courts have consistently ruled that because
20
18
     insurance contracts are contracts of adhesion where purchasers are not negotiating terms of
21
19
     coverage and performance at arms-length. As such, provisions that deprive the insured of
22
20
23   substantive rights (i.e. the presumptive six-year statute of limitations for breach of written
21
24   contracts – per A.R.S. § 12-548) are not strictly construed. In fact, there are several exceptions
22
25   to the “Suit Against Us” provisions. At least two equitable exceptions apply here. As such,
23
26
     this Court should deny Defendants’ Motion to Dismiss based on the A.R.S. § 20-1115(A)(3)
24
27
28
25
          Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 2 of 10



     one-year deadline.1 Plaintiff’s Response is supported by the following Memorandum of Points
 1
 2   and Authorities, the attached exhibits which are incorporated by reference, and the Court’s

 3   entire file in this matter.
 4
                        MEMORANDUM OF POINTS AND AUTHORITIES
 5
     I.     FACTUAL BACKGROUND
 6
 7          Plaintiff David Pickett purchased his home in 2011. Complaint at ¶ 25. Mr. Pickett
 8
     purchased insurance with Central-National Insurance Company (“CNIC”) in February 2013.
 9
     Id. at ¶¶ 11-12. On October 18, 2015, a hailstorm occurred causing damage to Mr. Pickett’s
10
11   residence. Id. at ¶¶ 15-17. Mr. Pickett learned about the damage on or around January 20,

12   2016. Id. at ¶¶ 18-19; Policy Declarations Page, attached as Ex. 1; Letter from CNIC, attached
13   as Ex. 2.
14
            Shortly thereafter, on January 26, 2016, CNIC began its investigation and requested
15
     additional time to complete its investigation. Letter from CNIC, attached as Ex. 3. In its
16
17   communication, CNIC indicated that Mr. Pickett’s home was in the path of another storm that

18   occurred on October 5, 2010. Complaint at ¶¶ 23-24. In its communication dated January 26,
19   2016, CNIC requested documents from Mr. Pickett’s home purchase in 2011. Ex. 2.
20
            As part of the investigation, CNIC conducted an interview with Mr. Pickett on January
21
     28, 2016. CNIC then requested additional time to complete its investigation. Complaint at ¶
22
23   22; Ex. 3.     In fact, CNIC made multiple requests for additional time to complete its

24   investigation. Id. at ¶¶ 27, 29, 30, and 37; Letter(s) from CNIC, attached as Exs. 4-6.
25
26
     1
      Defendant’s Motion included a request to dismiss Plaintiff’s Breach of Covenant of Good
27   Faith and Fair dealing. Plaintiff will voluntarily dismiss its claim of the breach of the covenant
28   of good faith and fair dealing, without prejudice.

                                                     2
           Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 3 of 10



            On March 22, 2016, CNIC wrote to Mr. Pickett to inform him that CNIC had retained
 1
 2   counsel to investigate and handle Mr. Pickett’s claim. See Ex. 4. As part of that investigation,

 3   counsel requested an examination under oath. Ex. 5. Between April and August 2016, CNIC
 4
     continued to request extensions to complete the investigation. See Ex. 6.
 5
            In September 2016, CNIC (through counsel) conducted an examination under oath and
 6
     requested additional documentation related to Mr. Pickett’s home purchase in 2011. Complaint
 7
 8   at ¶¶ 29-32. Mr. Pickett engaged in good-faith searches, requests, and inquiries for information

 9   responsive to CNIC’s demands. Id. at ¶ 33. He handed over documents, including an air
10
     conditioning service invoice that did not comment on any damage to the roof or air
11
     conditioning system. Id. at ¶¶ 34-35. Ex. 7. Mr. Pickett also returned loss history reports for
12
     the period between August 19, 2011 and August 18, 2012 as well as September 30, 2012 and
13
14   December 22, 2012 – periods that CNIC was not insuring the property. See Ex. 8. Despite his

15   efforts, CNIC “continued” its investigation – but ultimately denied coverage for the claim on
16
     March 17, 2017. Ex. 9.
17
     II.    LEGAL STANDARD
18
            "[T]o survive a motion to dismiss, a party must allege 'sufficient factual matter,
19
20   accepted as true, to state a claim to relief that is plausible on its face.'" In re Fitness Holdings

21   Int'l, Inc., 714 F.3d 1141, 1144 (9th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
22   (2009)). "A claim has facial plausibility when the plaintiff pleads factual content that allows
23
     the court to draw the reasonable inference that the defendant is liable for the misconduct
24
     alleged." Id. (quoting Iqbal, 556 U.S. at 678). "[A]ll well-pleaded allegations of material fact
25
26   in the complaint are accepted as true and are construed in the light most favorable to the non-

27   moving party." Id. at 1144-45 (citation omitted).
28

                                                      3
          Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 4 of 10



              "[T]he statute of limitations defense . . . may be raised by a motion to dismiss . . . . [i]f
 1
 2   the running of the statute is apparent on the face of the complaint[.]" Jablon v. Dean Witter &

 3   Co., 614 F.2d 677, 682 (9th Cir. 1980). The complaint cannot be dismissed, however, "'unless
 4
     it appears beyond doubt that the plaintiff can prove no set of facts that would establish the
 5
     timeliness of the claim.'" Hernandez v. City of El Monte, 138 F.3d 393, 402 (9th Cir. 1998)
 6
     (quoting Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1206 (9th Cir. 1995)); see
 7
 8   Cervantes v. City of San Diego, 5 F.3d 1273, 1275 (9th Cir. 1993). Dismissal on statute of

 9   limitations grounds can be granted pursuant to Fed. R. Civ. P. 12(b)(6) 'only if the assertions
10
     of the complaint, read with the required liberality, would not permit the plaintiff to prove that
11
     the statute was tolled.' TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999) (quoting
12
     Vaughan v. Grijalva, 927 F.2d 476, 478 (9th Cir. 1991)); see Pisciotta v. Teledyne Indus., Inc.,
13
14   91 F.3d 1326, 1331 (9th Cir. 1996). The applicability of the equitable tolling doctrine often

15   depends on matters outside the pleadings. Thus, it is not generally amenable to resolution on
16
     a Rule 12(b)(6) motion. Hernandez, 138 F.3d at 402 (quoting Supermail Cargo, 68 F.3d at
17
     1206).
18
              In Arizona, an insurance policy is a contract. Home Indem. Co. v. Wilson, 489 P.2d 244,
19
20   247 (Ariz. 1971). Arizona’s statute of limitations for breach of contract is six years. A.R.S. §

21   12-548. Arizona permits insurance policies to be written to limit the time within which an
22
     action may be brought to a period as short as one year from the date that a cause of action
23
     accrues. A.R.S. 20-1115(A)(3). However, the fact that a policy may purport to limit the time
24
     period for a suit to be filed does not meant that it necessarily applies in every situation. There
25
26   are, in fact, several instances where Suit Against Us” provisions like that in Mr. Pickett’s

27   insurance contract are unenforceable. In those situations, actions filed more than a year after
28

                                                       4
            Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 5 of 10



     the accrual will survive a motion to dismiss and permit a legitimate claim to be litigated on its
 1
 2   merits. As explained below, this is one such situation. As such, this Court should deny

 3   Defendants’ Motion to Dismiss due to statute of limitations.
 4
     III.    ARIZONA COURTS RECOGNIZE MULTIPLE EXCEPTIONS TO
 5           CONTRACTUAL LIMITATIONS PERIODS LIKE DEFENDANTS’ “SUIT
             AGAINST US” PROVISION
 6
             In Zuckerman v. Transamerica Ins. Co., 133 Ariz. 139, 650 P.2d 441 (Ariz., 1982), the
 7
 8   court described insurance contracts as contracts of adhesion in which, “policy conditions are

 9   preprinted, form provisions attached to the policy.” These provisions may require that an
10   insured put the insurer on notice of a claim or file a lawsuit on or before a certain date. Failure
11
     to do so results in an insured losing their claim. Id.; Lindus v. Northern Insurance Co. of New
12
     York, 103 Ariz. 160, 164, 438 P.2d 311, 315 (1968). The Zuckerman court also recognized that
13
14   these insurance contracts are not arms-length transactions, but are one-sided:

15                 “An insurance agreement such as the ordinary fire policy in issue
                   here is not a contract arrived at by negotiation between the parties.
16                 The insured is given no choice regarding terms and conditions of
17                 coverage which are contained on forms which the insured seldom
                   sees before purchase of the policy, which often are difficult to
18                 understand, and which usually are neither read nor expected to be
                   read by either the person who sells the policy or the person who
19                 buys it.”
20
                   Zuckerman, 133 Ariz. at 144.
21
             In other words, the Zuckerman court recognized that insurance contracts are not
22
23   negotiated. The only provisions that a purchaser of a policy can alter is the amount of coverage.

24   Id. Therefore, courts have announced exceptions to strict policy provisions that limit when
25   claims may, or may not, be filed.
26
27
28

                                                     5
         Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 6 of 10



           A.     DEFENDANT WAIVED ITS RIGHT TO INVOKE THE “SUIT
 1
                  AGAINST US” PROVISION BY INVESTIGATING THE CLAIM
 2                BEYOND THE ONE-YEAR PROVISION

 3         It is unsurprising that Defendant cited Zuckerman for the general proposition that a one-
 4   year limitation pursuant to A.R.S. § 20-1115(A)(3) is enforceable, but failed to discuss the
 5
     very next sentence: “However, the insurer's rights under such a provision may be lost by
 6
     a waiver or estoppel resulting from continuing negotiations between the parties. Shea
 7
 8   North, Inc. v. Ohio Casualty Insurance Company, 115 Ariz. 296, 298, 564 P.2d 1263, 1265

 9   (App.1977).” An insurer's rights under a policy's limitations clause "may be lost by a waiver
10   or estoppel resulting from continuing negotiations between the parties." Zuckerman, 133 Ariz.
11
     at 142, 650 P.2d at 444. The Court explained negotiation estoppel:
12
                  “A waiver or estoppel with respect to a contractual limitation
13                period will exist if an insurer by its conduct induces its insured, by
14                leading him to reasonably believe a settlement or adjustment of his
                  claim will be effected without the necessity of bringing suit, to
15                delay commencement of the action on the policy until after the
                  limitation period has run.”
16
17                Zuckerman, 133 Ariz. at 142, 650 P.2d at 444 (quoting Shea North,
                  Inc. v. Ohio Cas. Ins. Co., 115 Ariz. 296, 298, 564 P.2d 1263, 1265
18                (App.1977))
19         Here, it is patently unfair to permit CNIC to invoke the “Suit Against Us” provision in
20
     the insurance policy when it continued its investigation well beyond one year from the accrual
21
     date.2 Mr. Pickett filed his claim in January 2016 and promptly began working with CNIC as
22
23   they investigated the claim. See Exs. 3-6. CNIC inspected the home and interviewed Mr.

24
25   2 Defendants claim that the accrual date of the claim was October 15, 2015. Plaintiff alleges
26   that he learned of the claims in January 2015 – placing the “Suit Against Us” deadline in
     January 2016. Regardless, as late as March 17, 2017, CNIC was still investigating the claim
27   and requesting additional time. CNIC did not formally deny the claim and close the file until
28   April 17, 2017. See Ex. 9 at p. 9. This was well after the “one year” that Defendants suggest.

                                                    6
          Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 7 of 10



     Pickett. CNIC then retained counsel who insisted on an examination under oath. Mr. Pickett
 1
 2   retained counsel to attend the examination under oath, provided various documents to CNIC,

 3   and made good-faith efforts to find documents that CNIC demanded for its ongoing
 4
     investigation. CNIC sent communications to Mr. Pickett explaining that the investigation was
 5
     continuing – and it continued well beyond the one-year limitation in the insurance policy.
 6
            Defendants cannot now assert the position that Mr. Pickett is forever barred from
 7
 8   bringing his legitimate claim simply because he did not file a lawsuit while CNIC was still

 9   investigating the claim. Defendants have waived the one-year provision in the policy because
10
     they delayed their investigation. As such, Defendant’s motion must be denied.
11
            B.     DISMISSAL OF MR. PICKETT’S CLAIMS AMOUNTS TO UNJUST
12                 FORFEITURE
13          Another exception to “Suit Against Us” adhesive clauses and provisions arises when
14
     the dismissal of an insured’s claim amounts to an “unjust forfeiture.” As explained in
15
     Zuckerman, “the key factor in the determination of this issue is the question of whether the
16
17   insurer has shown prejudice by reason of the delay in filing suit.”

18          Arizona law recognizes insurance contracts as contracts of adhesion. As such,
19   enforcement of limiting clauses like the “Suit Against Us” provision require the insurer to
20
     demonstrate that they are not prejudiced by a filing after the one-year deadline. Here, CNIC
21
     has not alleged that it is prejudiced at all. In fact, since it became aware of Mr. Pickett’s claim,
22
23   CNIC has investigated, retained counsel to protect its interests, requested documents, and

24   conducted an examination under oath. As described herein and as demonstrated in the attached
25   exhibits, CNIC continued its investigation well after the one-year limitation. CNIC cannot
26
     assert prejudice. To the contrary, it is Mr. Pickett who would be prejudiced if he were not able
27
     to litigate his legitimate claim.
28

                                                      7
           Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 8 of 10



            The Zuckerman court explained that statutes like A.R.S. § 20-1115(A)(3) are
 1
 2   “…intended to allow [insurers] to protect themselves from fraudulent claims, not to relieve

 3   them from patently just ones.” Zuckerman, 133 Ariz. at at 143. Here, Mr. Pickett has lodged a
 4
     legitimate and just claim. It was investigated and ultimately denied. Mr. Pickett’s only option
 5
     now is to sue CNIC to realize the benefit of the insurance policy. Permitting CNIC to avoid
 6
     Mr. Pickett’s legitimate claim by virtue of the “Suit Against Us” clause is unfairly prejudicial.
 7
 8   As such, this Court should deny Defendant’s Motion.

 9   IV.    CONCLUSION
10          Although Arizona law permits insurance companies to write-in provisions that purports
11
     to limit the period that an insured can file a suit, Arizona courts recognize that there are
12
     exceptions. Here, Mr. Pickett was routinely told that CNIC was investigating the claim. Mr.
13
14   Pickett actively participated in CNIC’s investigation. CNIC took until April 2017 to deny the

15   claim and close their file. CNIC should be equitably estopped from invoking the one-year limit
16   after they caused Mr. Pickett to miss that contractual deadline. Moreover, CNIC has not
17
     demonstrated that it is prejudiced by a lawsuit after one year. CNIC cannot claim prejudice as
18
     it has investigated the claim, hired counsel, interviewed Mr. Pickett, and examined Mr. Pickett
19
20   under oath. It is Mr. Pickett who would be prejudiced – barred from litigating his legitimate

21   and worthy claim. Dismissing Mr. Pickett’s claim would reward CNIC for delaying its
22   resolution of Mr. Pickett’s claim until after the 1-year deadline. This Court should not permit
23
     such injustice. Accordingly, this Court should deny Defendant’s Motion and permit this matter
24
     to be tried on its merits.
25
26          RESPECTFULLY SUBMITTED this 27th day of September 2019
27
28

                                                    8
     Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 9 of 10




 1
                                   MILLS + WOODS LAW PLLC
 2
                                   By    /s/ Sean A. Woods
 3                                      Robert T. Mills
                                        Sean A. Woods
 4
                                        Scott Griffiths
 5                                      5055 N 12th Street, Suite 101
                                        Phoenix, AZ 85014
 6                                      Attorneys for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        9
         Case 2:19-cv-05108-MTL Document 12 Filed 09/27/19 Page 10 of 10



                                       CERTIFICATE OF SERVICE
 1
            I hereby certify that on this 27th day of September 2019, I electronically transmitted the
 2
     foregoing document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
 3
     of Electronic Filing to the following ECF registrants:
 4
 5                          Levi T. Claridge
                            1850 North Central Avenue, Suite 2400
 6                          Phoenix, AZ 85004
                           Attorney for Defendant
 7
 8
                                                                 /s/ Elisabeth A. Small
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       10
